Case 4:12-cr-20656-MAG-MJH ECF No. 80, PageID.775 Filed 10/20/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,                                Case No. 12-20656
                                                         Hon. Mark A. Goldsmith
vs.

ERIK E. THOMPSON,

            Defendant.
_______________________________/

                              OPINION
       SETTING FORTH THE REASONS FOR DENYING DEFENDANT ERIK E.
         THOMPSON MOTION FOR COMPASSIONATE RELEASE (Dkt. 77)

       The Court denied Defendant Erik E. Thompson’s motion for compassionate release on

September 24, 2020 (Dkt. 77). The Court is entering this Opinion to set forth its findings and

analysis in support of that order.

       Pursuant to a Rule 11 plea agreement, Thompson was sentenced on March 25, 2014, to 180

months’ imprisonment for distribution of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(B). See Judgment (Dkt. 39). He has a projected release date of August 11, 2025.

Thompson sought compassionate release (Dkts. 71, 72) and requested that the Court reduce the

remaining years of his prison sentence to supervised release because of the dangers posed by

COVID-19. For the reasons that follow, the Court denied Thompson’s motion.

                                     I.   BACKGROUND

       Thompson is currently serving his sentence at Milan Federal Correctional Institution

(“Milan FCI”) in Milan, Michigan. The Bureau of Prisons’ (“BOP”) website reports that at Milan
Case 4:12-cr-20656-MAG-MJH ECF No. 80, PageID.776 Filed 10/20/20 Page 2 of 5




FCI there are two inmates and only one staff member with active cases of COVID-19.1 The BOP

has implemented a COVID-19 action plan to minimize the risk of COVID-19 transmission into

and within its facilities, which includes quarantining inmates, taking social distancing measures,

and providing personal protective equipment to staff and inmates. Resp. at 5-7 (Dkt. 74).

Thompson made a request to the warden for compassionate release, but his request was denied.

Resp. at 4. The Government conceded that Thompson properly exhausted his claim. Id.

         Thompson is thirty-four years old and has been diagnosed with asthma. Thompson

Medical Records, Ex. 1 to Resp., at PageID.398 (Dkt. 75). Thompson has had asthma since

childhood. Id. His medical records indicate that his asthma has usually been mild and intermittent.

See Id. (reporting in 2014 that he gets some shortness of breath when playing basketball and has

been using his inhaler two-to-three times per week); see also id. at PageId.449 (reporting in 2015

inhaler use twice a week and waking in the night once in the past few months); Id. at PageID.626

(reporting in 2016 seasonal asthma and that he had not needed an inhaler “in a minute,” and that

he uses his Albuterol inhaler as needed, such as when exposed to an irritant); id. at PageID.661

(reporting in 2017 that “with recent change in weather, [he] is using Albuterol several times per

day, but will only need 1-2x/month when not problematic. No other identified triggers outside of

exercise.”); id. at PageID.695, 696 (noting in 2018 that his asthma has been mild and intermittent

since childhood). Thompson’s medical records reflect that his asthma is controlled, and that he

has been prescribed Albuterol inhalers to be used as needed to relieve symptoms.             Id. at

PageID.666

         Thompson sought a reduction in sentence from this Court under the First Step Act.




1
    See https://www.bop.gov/coronavirus/ (last visited on October 20, 2020).
                                                 2
Case 4:12-cr-20656-MAG-MJH ECF No. 80, PageID.777 Filed 10/20/20 Page 3 of 5




                                   I.      LEGAL STANDARD

       “The First Step Act of 2019, Pub. L. 115-391, 132 Stat. 5194, modified the statute

concerning the compassionate release of federal prisoners, 18 U.S.C. § 3582,” such that district

courts may entertain motions filed by incarcerated defendants seeking to reduce their sentences.

United States v. Sapp, No. 14-cr-20520, 2020 WL 515935, at *1 (E.D. Mich. Jan. 31, 2020). Under

18 U.S.C. § 3582(c)(1)(A)(i), a court may reduce a sentence if, after considering the sentencing

factors set forth in § 3553(a), the court finds that “extraordinary and compelling reasons warrant

such a reduction . . . and that such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       In the commentary to U.S.S.G. § 1B1.13, the Sentencing Commission has enumerated

several extraordinary and compelling reasons justifying a reduction of sentence, including the

“Medical Condition of the Defendant,” “Age of the Defendant,” and “Family Circumstances.”

U.S.S.G. 1B1.13 cmt. n.1(A)-(C). Some examples of compelling reasons are medical conditions

“with an end of life trajectory,” a defendant’s serious physical deterioration related to the aging

process, and death or incapacitation of a caregiver of a defendant’s minor child or children. Id.

The Guidelines also contemplate “Other Reasons” where the defendant has “extraordinary and

compelling reasons other than, or in combination with” the other enumerated reasons. U.S.S.G.

1B1.13 cmt. n.1(D).

                                        II.     ANALYSIS

   A. Extraordinary and Compelling Reasons

       Thompson sought compassionate release because he argued that he suffers from moderate

to severe asthma. Mot. at 9-12. The Government argued that Thompson’s mild asthma and the



                                                  3
Case 4:12-cr-20656-MAG-MJH ECF No. 80, PageID.778 Filed 10/20/20 Page 4 of 5




threat of the COVID-19 pandemic generally are not the kind of extraordinary and compelling

reasons justifying release. Resp. at 12-18. The Government had the better part of the argument.

       The Centers for Disease Control and Prevention (“CDC”) has identified categories of

people who might be at an increased risk for severe illness from COVID-19, which includes

individuals who have moderate to severe asthma.2 The CDC recommends for individuals who

have moderate to severe asthma that they should continue with current medications and avoid

asthma triggers. Based on Thompson’s medical records, his asthma does not appear to fall into

the category of moderate to severe, he has adequate access to medications, and he knows what

triggers his condition.3 Thompson has not contracted the virus, and his asthma, in light of his

relatively young age and access to medication, does not fall in the category of illnesses with an

end of life trajectory, or other reasons, under the guidelines. A reduction in sentence would not

have been consistent with the policy statements issued by the Sentencing Commission.4

    B. 18 U.S.C. § 3553(a) Factors

       Thompson also argued that he has served a significant portion of his original sentence and

that he has gone to great lengths to improve himself while in custody. Reply at 5. Thompson has


2
  See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#asthma (last visited on October
20, 2020).
3
  Thompson points out that in 2019, a doctor noted that his asthma was “bordering on needing a
daily steroid inhaler.” Thompson Medical Records at PageID.724. However, in the same
sentence, the doctor notes that Thompson’s asthma is “mild intermittent,” and that Thompson
would like to continue with Albuterol. Id.
4
  Even in the context of pretrial release—which is not confined by the stringencies of the
“extraordinary and compelling reasons” standard applicable here—courts have not granted relief
from custody without a strong showing that a prisoner has a significant risk of suffering harm from
COVID-19. See, e.g., United States v. Wise, No. 18-20799, 2020 WL 1873364, at *3 (E.D. Mich.
Apr. 15, 2020); United States v. Brown, No. 13-20337, 2020 WL 2092651, at *5-*7 (E.D. Mich.
May 1, 2020).
                                                4
Case 4:12-cr-20656-MAG-MJH ECF No. 80, PageID.779 Filed 10/20/20 Page 5 of 5




completed 500 hours of vocational training in culinary arts, 20 hours of safe food training, 32 hours

of training in culinary math, and he has been successful as a tutor. Id. at 6. The Government

argued that Thompson’s prior convictions for violent conduct, his participation in a shootout where

another person was killed, and his probation violation demonstrate that Thompson remains a

danger to the community. Resp. at 18-21.

       The § 3553(a) factors include the nature and circumstances of a defendant’s offenses and

the history and characteristics of the defendant, the seriousness of the offenses, and the need to

protect the public from further crimes by the defendant.          Thompson’s criminal history is

troublesome. He was involved in a fatal shootout, and he only avoided state homicide charges by

agreeing to a plea agreement of no less than 180 months in this case. See Letter From Prosecuting

Attorney (Dkt. 38). While on probation from a home invasion offense, he committed the

underlying offense. Resp. at 20. And when police officers identified themselves in an attempt to

arrest Thompson for the underlying offense, he fled, resulting in a foot chase. Plea Agreement at 2

(Dkt. 33). Thompson has more than four years left on his current sentence. While Thompson’s

more recent rehabilitation efforts are laudable, his past conduct raises serious concerns about

whether the public would be safe from his early release. The § 3553(a) factors do not favor release.

                                     III.    CONCLUSION

       For the reasons stated above, Thompson’s motion for compassionate release (Dkts. 71, 72)

was denied.

Dated: October 20, 2020                               s/Mark A. Goldsmith
       Detroit, Michigan                              MARK A. GOLDSMITH
                                                      United States District Judge




                                                 5
